*605Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered July 28, 2004, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Candelario, 260 AD2d 391 [1999]; People v Figueroa, 219 AD2d 606 [1995]). On three separate occasions, the defendant introduced an undercover police officer to drug dealers, and aided in and abetted the sale of crack cocaine to the officer in exchange for currency. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Brown, 36 AD3d 930 [2007]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Covello, Angiolillo and Carni, JJ., concur.